Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A preliminary amendment was received from Applicant on 9 Sept 2019.  Claims 1-12 were canceled.  Claims 13-24 are new.  Claims 13-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor disclose a saildrive arrangement comprising: an upper unit for positioning inside a hull of a sailboat, and a lower unit for being arranged to protrude from a bottom of the hull… wherein a brake to lock the rotational movement of the propeller shaft, is located in the upper unit.
The prior art 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Eriksson (EP 3708481 A1) discloses drive arrangement comprising: a lower unit for being arranged to protrude from a bottom of the hull… wherein a brake to lock the rotational movement of the propeller shaft, is located in the lower unit, but does not suggest nor disclose placing a brake a in upper unit inside a hull. Bianchi (US 20140291079 A1) and Arnold (US 4451238 A) discloses a brake for a shaft inside of a hull, but does not suggest a lower unit with a propeller shaft. Zottele (US 20190265708 A1) and Imanaka (US 20080220669 A1) discloses saildrives with upper and lower units, but do not disclose nor suggest a brake located in the upper unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        12 March 2022